Citation Nr: 1036148	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  09-03 767	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for scleroderma.  


REPRESENTATION

Appellant represented by:	Morgan G. Adams, Attorney at Law


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  


FINDINGS OF FACT

1.  In April 2006, the RO denied service connection for 
scleroderma.  The Veteran was notified in May 2006 and did not 
submit a notice of disagreement within the following year.  

2.  The evidence at the time of the April 2006 RO decision 
included service treatment records and medical records showing 
the Veteran now has scleroderma.  There was no competent evidence 
connecting the current scleroderma to the Veteran's active 
service or to any of his service-connected disabilities.  

3.  The evidence received since April 2006 is cumulative and 
redundant.  

4.  There is still no competent evidence connecting the current 
scleroderma to the Veteran's active service or to any of his 
service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The April 2006 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  

2.  Evidence received since the RO's April 2006 decision is not 
new and material and the Veteran's claim of entitlement to 
service connection for scleroderma is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

In a letter dated in October 2007 the RO provided the Veteran 
with an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA would 
attempt to obtain on his behalf.  It notified the Veteran as to 
what information and evidence was necessary both to reopen the 
claim and to establish entitlement to the underlying benefit 
sought.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
October 2007 letter also provided notice regarding potential 
ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The initial notice letter was provided before 
the adjudication of his claim in February 2008.  VA has complied 
with the notice requirements of VCAA and has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  Therefore, the Board may decide the appeal 
without a remand for further notification.  

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  The Veteran's service 
medical records were already in the claims folder.  His available 
post-service treatment records, including VA clinical records, 
have also been obtained.  Significantly, neither the Veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the Veteran 
is required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Background

In order to establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 U.S.C.A. 
§§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2009); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Scleroderma may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  In 
this case, there is no competent evidence of scleroderma being 
manifested to a degree of 10 percent or more in the first post 
service year.  See 38 C.F.R. § 4.118, Diagnostic Code 7821 
(2009).  

In April 2006, the RO denied service connection for scleroderma.  
A notice letter was sent to the Veteran on May 4, 2006.  In order 
to initiate an appeal, he had to file a notice of disagreement 
within the following year.  38 U.S.C.A. § 7105(b)(1) (West 2002); 
38 C.F.R. § 20.302 (2009).  Decisions of the RO which are not 
appealed in a timely manner are final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  In this case, 
the RO did not receive a response from the Veteran during the 
year after the notice letter was sent to him.  On September 4, 
2007, it did receive a letter from the Veteran stating that he 
would like to apply for service connection for service connection 
scleroderma.  

If new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the claim will be reopened 
and the former disposition reviewed.  38 U.S.C.A. § 5108 (West 
2002).  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).  

The United States Court of Appeals for the Federal Circuit has 
held that this is a jurisdictional matter.  That is, no matter 
how the RO developed the claim, VA has no jurisdiction to 
consider the claim unless the appellant submits new and material 
evidence.  Therefore, whether the RO considered the issue or not, 
the first determination which the Board must make, is whether the 
Veteran has submitted new and material evidence to reopen the 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Discussion

When the RO first adjudicated the claim, in April 2006, the 
evidence contained the Veteran's service treatment records.  It 
also contained VA clinical notes from March 1999 to January 2006.  
These included the reports of VA examinations in March 1999, as 
well as the notes surrounding the diagnosis of scleroderma.  

In March 2005, the Veteran had a VA rheumatology consult for his 
complaint of inflammatory arthritis of the hands.  The report 
stated that he had an insignificant past history.   For the past 
several years, he had polyarticular pain and swelling.  For the 
past 6 months, he had marked worsening of stiffness in his hands, 
associated with Raynaud's phenomenon.  On examination, he clearly 
had tight skin, extending to the forearms.  It was noted that he 
was a former iron work and also did work drilling.  His military 
history was considered, including his lower extremity fragment 
wounds.  Examination of his extremities disclosed clear evidence 
of sclerodactyly encompassing the entire hand extending to above 
the wrist with tight skin on the forearm consistent with 
scleroderma.  He had fixed deformities of the hands.  The 
extremities were cold, both hands and feet.  He did have digital 
pits consistent with scleroderma.  The assessment was diffuse 
sclerodactyly with scleroderma extending proximal to the forearm 
with involvement of his hands and feet as well as Raynaud's 
phenomenon consistent with diffuse systemic sclerosis 
(scleroderma); and secondary joint pain.  A treatment regimen was 
recommended.  

In the April 2006 RO decision, the Veteran was informed that 
since the evidence did not show the condition was incurred from a 
particular injury, event, or disease coincident with his active 
service, the claim for service connection must be denied.  

Following his request to reopen his claim, the Veteran was told 
that the April 2006 denial was final and could only be reopened 
with new and material evidence.  In addition to the notice 
required by Kent, the RO went so far as to suggest some types of 
evidence that might serve to reopen the claim.  However, our 
review of the record does not show the submission of any such 
evidence.  

In January 2008, the Veteran, by his attorney submitted 
statements detailing the Veteran's PTSD stressors, as well as 
service treatment records.  The PTSD stressor statements are not 
material to the claim.  That is, they do not show any symptoms or 
manifestations of scleroderma in service.  The service treatment 
records were previously considered and are not new.  We also have 
additional VA clinical records through December 2008.  These show 
the Veteran has scleroderma.  They are not new because this was 
established at the time of the previous decision.  

Conclusion

There is no dispute that the Veteran was in combat and was 
severely wounded.  There is also no dispute that the Veteran now 
has scleroderma.  These facts were previously established and the 
evidence that speaks to them is cumulative and redundant.  To 
establish service connection, there must be a connection to 
service or to a service-connected disability.  Such evidence was 
not in the record at the time of the April 2006 RO decision and 
is not in the record now.  The Board has carefully considered the 
Veteran's combat service, as well as his physical and mental 
injuries.  We have carefully searched the record and, 
regrettably, find nothing that could possibly serve as a basis to 
reopen this claim.  Consequently, because VA has not received any 
new and material evidence, the claim for service connection for 
scleroderma cannot be reopened.  


ORDER

Since new and material evidence has not been received, the appeal 
to reopen a claim of entitlement to service connection for 
scleroderma is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


